DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed June 14, 2022. Claims 1-3 & 6-18 is/are pending. Claims 1 & 16 have been amended. New claims 17-18 have been added.
Claim Objections
Claims 16 & 18 is/are objected to because of the following informalities:  
In regards to claim 16, at line 20, the limitations “the computational module configured to communication with both the injection module and the detection module” should apparently read --the computational module configured to communicate with both the injection module and the detection module--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 11 & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemunsch et al. (US 2007/0000300) (“Diemunsch” hereinafter) in view of Hoffman et al. (US 2014/0371550) (“Hoffman” hereinafter).
In regards to claim 1, Diemusch discloses a system for detecting the likelihood of a medially relevant leak in a hollow organ (i.e., intestine) located in a body cavity 18 of a human or animal subject, comprising: 
an injection module 12 comprising a pressure gauge 74  and being capable of injecting or insufflating a test gas 16 from a gas container 28 to said hollow organ (i.e., intestine) using an injection tubing (158, 160) (see at least fig. 4 and par 0093), said test gas 16 being a gas that is not naturally present within said body cavity 18, or said test gas 16 being naturally present within the body cavity 18 in a known amount or concentration (see at least par 0030-0032), said injection module 12 being capable of controlling injection or insufflation of the test gas 16, controlling said test gas pressure in said hollow organ, and to measure at least one of a volume, a concentration, of the test 
 
    PNG
    media_image1.png
    582
    422
    media_image1.png
    Greyscale

gas pressure in said hollow organ, or rate of injection of the test gas 16 delivered from a corresponding source 28 (see at least par 0036-0042 & 0082-0083), and said pressure gauge 74  being capable of measuring a pressure inside said hollow organ (see at least par 0030-0032, 0036 & 0075);
a detection module 152 comprising transfer tubing (64, 158, 168) configured to transfer a gaseous sample 20 of at least one gas or gas mixture from the internal free volume inside the body cavity 18 to an external gas analyzing module 70 that makes a real time presence measurement of the test gas 16 within the gaseous sample 20 (see at least par 0073-0075); and 
a computational module 154 with a user interface (94, 96) (see at least figs. 1 & 4); 
wherein:2Application No.: 16/160,395Attorney Docket No.: 12470177US 
Response to Office Action of July 26, 2021the injection module 12 is configured to inject or insufflate the test gas 16 in a controlled manner into a hollow organ (i.e., intestine) (see at least par 0036, 0075, 0082-0083 & 0089-0090); 
said detection module 152 and said computational module 154 are configured to cooperate, simultaneously with or immediately after the injection module 12 starts operating, in a synchronized manner, to determine whether the test gas 16 is present in the body cavity 18 in which the hollow organ is located (see at least par 0036, 0075 & 0089-0090); 
the injection and detection modules (12, 152) operate in a synchronized manner under the operative management of the computational module 154, the computational module 154 being configured to continuously receive and interpret information sent by both the injection and detection modules (12, 152) and being configured to send instructions to both the injection and detection modules (12, 152) to operatively manage and control the injection and detection modules (12, 152) (see at least fig. 4 and par 0079, 0082-0083 & 0089-0090).  
Diemunsch discloses a system, as described above, that fails to explicitly teach a system for computing the likelihood of a medically relevant leak in a hollow organ located in a body cavity of a human or animal subject comprising a computational module with a remote and/or local data storage, the computational module being configured to compute the likelihood of a medically relevant leak based on stored data, information entered by the user, and gas measurement information;  a detection module and said computational module configured to thereby indicate, after computing, whether the hollow organ is leak-free; the computational module computes the likelihood of a medically relevant leak by comparing the measurement data of the test gas delivered by the detection module with the stored data comprising data resulting from the previous measurements and information entered by the user comprising parameters entered by the user comprising information about the subject and parameters entered by the user describing the site of a potential leak within the hollow organ. 
However, Hoffman teaches that it is known to provide a system for computing the likelihood of a medically relevant leak in a hollow organ located in a body cavity of a human or animal subject comprising a computational module with a local data storage 430, the computational module being configured to compute the likelihood of a medically relevant leak based on stored data (i.e., reference ingestion profile conductivity data stored in operation 612, see fig. 6 and par 0043), information entered by the user (i.e., different expected ingestion profiles may be determined for various degrees of wound leakage in operation 603, see at least fig. 6 and par 0043, information about the patient such as gender, age, height, weight, metabolism values, etc., see at least par 0043) and measurement information; a detection module and said computational module configured to thereby indicate, after computing, whether the hollow organ is leak-free; the computational module computes the likelihood of a medically relevant leak by comparing the measurement data of the test gas delivered by the detection module with the stored data comprising data resulting from the previous measurements and information entered by the user comprising parameters entered by the user comprising information about the subject and parameters entered by the user describing the site of a potential leak within the hollow organ (see at least abstract, figs. 1-6 and par 0033-0044).
Therefore, since Diemunsch teaches a system that the quantity and pressure ratios of the gaseous sample 20 in the body cavity 18 can be determined on the basis of measuring the quantity and pressure of a gaseous sample 20 (see at least par 0075), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Diemunsch for computing the likelihood of a medically relevant leak in a hollow organ located in a body cavity of a human or animal subject comprising a computational module with a local data storage, the computational module being configured to compute the likelihood of a medically relevant leak based on stored data, information entered by the user, as taught by Hoffman, and gas measurement information as taught by Diemunsch;  a detection module and said computational module configured to thereby indicate, after computing, whether the hollow organ is leak-free; the computational module computes the likelihood of a medically relevant leak by comparing the measurement data of the test gas delivered by the detection module with the stored data comprising data resulting from the previous measurements and information entered by the user comprising parameters entered by the user comprising information about the subject and parameters entered by the user describing the site of a potential leak within the hollow organ as taught by Hoffman since such a modification would amount to applying a known technique (i.e. as taught by Hoffman) to a known device (i.e. as taught by Diemunsch) ready for improvement to achieve a predictable result such as comparing an actual measurement profile with an expected or reference measurement profile determined using physiological models with input parameters describing the patient such as gender, age, height, weight, metabolism values, etc., to estimate a degree of leakage at a particular site  (see at least par 0043 of Hoffman), so as to thereby avoid any damage to the patient’s intestine by taking immediate countermeasures (see at least par 0007, 0011 & 0013 of Diemunsch)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Diemunsch discloses the system according to claim 1, further comprising a user interface (94, 96) that communicates with the computational module 154, said user interface comprising a control 94 that receives information entered by a user of the system, and a display 96 that displays information to the user (see at least par 0079).  
In regards to claim 6, Diemunsch discloses the system according to claim 1, wherein said detection module 152 further comprises: an access component 168, configured to provide percutaneous fluidic access inside said body3Application No.: 16/160,395 Attorney Docket No.: 12470177USResponse to Office Action of July 26, 2021cavity 18, adjacent said hollow organ (see at least fig. 4 and par 0093).  
In regards to claim 11, Diemunsch discloses the system according to claim 3, wherein said injection module 12, said detection module 152, said computational module 154, and said user interface (94, 96) are physically located in at least two separate housings, each of said at least two separate housings or each of said modules being configured for mutual communication through a physical link (see at least fig. 4).  
In regards to claim 16, Diemunsch discloses a system for detecting the likelihood of a medially relevant leak in a hollow organ (i.e., intestine) located in a body cavity 18 of a human or animal subject, comprising:
an injection module 12 comprising a pressure gauge 74  (see at least par 0075) and being configured for injecting or insufflating a test gas 16 from a gas container 28 to said hollow organ (i.e., intestine) using an injection tubing (158, 160) (see at least fig. 4 and par 0082-0083 & 0093), said test gas 16 being a gas that is not naturally present within said body cavity 18, or said test gas 16 being naturally present within the body cavity 18 in a known amount or concentration (see at least par 0030-0032), said injection module 12 being configured to control injection or insufflation of the test gas 16 to control test gas pressure in said hollow organ (i.e., intestine), and to measure or standardize at least one of a volume of the test gas in said hollow organ, concentration of said test gas in said hollow organ (i.e., intestine), or a rate of injection of the test gas 16 delivered from a corresponding source 28 (see at least par 0036-0042 & 0082-0083), and said pressure gauge 74  being configured to measure a pressure inside said hollow organ (i.e., intestine) (see least par 0030-0032, 0036 & 0075); 
a detection module 152 comprising a transferring component (64, 158, 168) that transfers a gaseous sample 20 of5Application No.: 16/160,395Attorney Docket No.: 12470177USResponse to Office Action of July 26, 2021 at least one gas or gas mixture from the internal free volume inside the body cavity 18 to an external gas analyzing module 70 that makes a real time presence measurement of the test gas 16 within the gaseous sample 20 (see at least par 0073-0074); and 
a computational module 154 with a user interface (94, 96) (see at least figs. 1 & 4), the computational module 154 configured to communication with both the injection module 12 and the detection module152 (see at least fig. 4 and par 0082-0083);
wherein: 
the injection module 12 is configured to inject or insufflate the test gas 16 in a controlled manner into a hollow organ (i.e., intestine) (see at least par 0036, 0075, 0082-0083 & 0089-0090); 
the injection and detection modules (12, 152) operate in a synchronized and centrally controlled manner under the operative management and control of the computational module 154 (see at least fig. 4 and par 0079, 0082-0083 & 0089-0090), the computational module being configured to continuously receive and interpret information sent by both the injection and detection modules (12, 152) and being configured to send instructions to both the injection and detection modules (12, 152) to operatively manage and control the injection and detection modules (12, 152) (see at least fig. 4 and par 0079, 0082-0083 & 0089-0090), the centrally controlled gas injection and detection enabling: 
a time control conclusive detection (see at least abstract and par 0082-0083); 
a repeatable process (see at least abstract and par 0082-0083).
Diemunsch discloses a system, as described above, that fails to explicitly teach a system for computing the likelihood of a medially relevant leak in a hollow organ located in a body cavity of a human or animal subject comprising a computational module with a local data storage, the computational module being configured to compute the likelihood of a medically relevant leak based on stored data, information entered by the user, and gas measurement information.
However, Hoffman teaches that it is known to provide a system for computing the likelihood of a medically relevant leak in a hollow organ located in a body cavity of a human or animal subject comprising a computational module with a local data storage 430 aimed at computing the likelihood of a medically relevant leak based on stored data (i.e., reference ingestion profile conductivity data stored in operation 612, see fig. 6 and par 0043), information entered by the user (i.e., different expected ingestion profiles may be determined for various degrees of wound leakage in operation 603, see at least fig. 6 and par 0043, information about the patient such as gender, age, height, weight, metabolism values, etc., see at least par 0043) and measurement information (see at least abstract, figs. 1-6 and par 0033-0044).
Therefore, since Diemunsch teaches a system that the quantity and pressure ratios of the gaseous sample 20 in the body cavity 18 can be determined on the basis of measuring the quantity and pressure of a gaseous sample 20 (see at least par 0075), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Diemunsch for computing the likelihood of a medially relevant leak in a hollow organ located in a body cavity of a human or animal subject comprising a computational module with a local data storage , the computational module being configured to compute the likelihood of a medically relevant leak based on stored data, information entered by the user, as taught by Hoffman, and gas measurement information as taught by Diemunsch since such a modification would amount to applying a known technique (i.e. as taught by Hoffman) to a known device (i.e. as taught by Diemunsch) ready for improvement to achieve a predictable result such as comparing an actual measurement profile with an expected or reference measurement profile determined using physiological models with input parameters describing the patient such as gender, age, height, weight, metabolism values, etc., to estimate a degree of leakage at a particular site  (see at least par 0043 of Hoffman), so as to thereby avoid any damage to the patient’s intestine by taking immediate countermeasures (see at least par 0007, 0011 & 0013 of Diemunsch)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Diemunsch discloses the system according to claim 1, wherein the pressure gauge 74 is further configured to measure a pressure within the injection tubing (158, 160) of said injection module 12 (see at least fig. 4 and par 0093).  
In regards to claim 18, Diemunsch discloses the system according to claim 16, wherein the pressure gauge 74 is further configured to measure a pressure within the injection tubing (158, 160) of said injection module 12 (see at least fig. 4 and par 0093).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemunsch (‘300) in view of Hoffman (‘550) further in view of Scalici et al. (US 2013/0096399) (“Scalici” hereinafter).
In regards to claim 2, Diemunsch as modified by Hoffman discloses a system, as described above, that fails to explicitly teach a system wherein said detection module determines a concentration of said test gas in said body cavity. 
However, Scalici et al. teach that it is known to provide a system wherein said detection module determines a concentration of said test gas in said body cavity (see at least figs. 1A-B, 3-8 & 28-30, and par 0011-0012, 0047-0049, 0054, 0062 & 0068-0069). 
Therefore, it would have been obvious to one of ordinary skill in the art at the Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said detection module determines a concentration of said test gas in said body cavity as taught by Scalici et al. since such a modification would amount to applying a known technique (i.e. as taught Scalici) to improve similar devices (i.e. as taught by Diemunsch) in the same way such as determining the composition of the gas contained in the abdominal or pelvic cavity (see at least par 0012 of Scalici)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 7, 10 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemunsch (‘300) in view of Hoffman (‘550) further in view of Yager et al. (US 2014/0200437) (“Yager” hereinafter).
In regards to claim 7, Diemunsch as modified by Hoffman discloses a system, as described above, that fails to explicitly teach a system wherein said computational 
module: stores and treats data provided by said injection module, said detection module, and said user interface, communicates with and operatively manages said injection module and said detection module, retrieves information from said user interface and from a local or remote data storage, and sends information to a user interface. However, Yager teach that it is known to provide a system wherein said computational module (160, 415): stores and treats data provided by said injection module (i.e., see at least module of processor 170, 440), said detection module (i.e., see at least module of processor 170, 440), and said user interface (185, 446), communicates with and operatively manages said injection module (i.e., see at least module of processor 170, 440) and said detection module (i.e., see at least module of processor 170, 440), retrieves information from said user interface (185, 446) and from a local data storage (175, 442), and sends information to a user interface (185, 446) (see at least figs. 1-4 and par 0004, 0021 & 0024-0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said computational 
module: stores and treats data provided by said injection module, said detection module, and said user interface, communicates with and operatively manages said injection module and said detection module, retrieves information from said user interface and from a local or remote data storage, and sends information to a user interface as taught by Yager since such a modification would amount to applying a known technique (i.e. as taught by Yager) to a known device (i.e. as taught by Diemunsch) ready for improvement to achieve a predictable result such as determining if a test gas is leaking from the first cavity into the second cavity in a manner that prevents injury (see at least [0004] & [0021] of Yager)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Diemunsch as modified by Hoffman discloses a system, as described above, that fails to explicitly teach a system wherein said injection module, said detection module, said computational module, and said user interface are all integrated in a same independent housing, said housing being configured to cooperate with a medical setting. However, Yager teach that it is known to provide a system wherein said injection module (i.e., see at least module of processor 170, 440), said detection module (i.e., see at least module of processor 170, 440), said computational module (i.e., see at least module of processor 170, 440), and said user interface (185, 446) are all integrated in a same independent housing, said housing being configured to cooperate with a medical setting (see at least figs. 1 & 3-4). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said injection module, said detection module, said computational module, and said user interface are all integrated in a same independent housing, said housing being configured to cooperate with a medical setting as taught by Yager since such a modification would amount to applying a known technique (i.e. as taught by Yager) to a known device (i.e. as taught by Diemunsch) ready for improvement to achieve a predictable result such as determining if a test gas is leaking from the first cavity into the second cavity in a manner that prevents injury (see at least [0004] & [0021] of Yager)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, DeArmond as modified by Hoffman and Uesugi discloses a system, as described above, that fails to explicitly teach a system wherein said injection module and said detection module are located in one or more housings separate from a housing incorporating said computational module, each of the housings being configured for wireless communication and comprising said injection and detection modules and said user interface, said user interface comprising a control and a display. However, Yager teach that it is known to provide a system wherein said injection module (145, 405) and said detection module (155, 410) are located in one or more housings separate from a housing incorporating said computational module (160, 415), each of the housings being configured for wireless communication and comprising said injection and detection modules and said user interface, said user interface comprising a control and a display (see at least abstract, fig. 4, and par 0004, 0021-0022 & 0024-0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said injection module and said detection module are located in one or more housings separate from a housing incorporating said computational module, each of the housings being configured for wireless 
communication and comprising said injection and detection modules and said user interface, said user interface comprising a control and a display as taught by Yager since such a modification would amount to applying a known technique (i.e. as taught by Yager) to a known device (i.e. as taught by Diemunsch) ready for improvement to achieve a predictable result such as determining if a test gas is leaking from the first cavity into the second cavity in a manner that prevents injury (see at least [0004] & [0021] of Yager)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 8-9 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemunsch (‘300) in view of Hoffman (‘550) further in view of Tashiro et al. (US 2008/0133602) (“Tashiro” hereinafter).
In regards to claim 8, Diemunsch as modified by Hoffman discloses a system, as described above, that fails to explicitly teach a system wherein said injection module, said detection module, and said computational module are part of a pre-existing medical system. However, Tashiro teaches that it is known to provide a system wherein said injection module (i.e., gas insufflator 14), said detection module, and said computational module 22 are part of a pre-existing medical system (see at least figs. 1-3 and par 0107-0108, 0112-0114 & 0122). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said injection module, said detection module, and said computational module, as taught by Diemunsch, are part of a pre-existing medical system as taught by Tashiro in order to allow the system to be capable of performing the data communication with a variety of medical devices and controlling the devices.
In regards to claim 9, Diemunsch as modified by Hoffman discloses a system, as described above, that fails to explicitly teach a system wherein said pre-existing medical system is an anaesthesia apparatus. However, Tashiro teaches that it is known to provide an apparatus wherein said pre-existing medical system is an anaesthesia apparatus 41 (see at least figs. 1-3 and par 0107-0108, 0112-0114 & 0122). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said pre-existing medical system is an anaesthesia apparatus as taught by Tashiro in order to allow the system to be capable of performing the data communication with a variety of medical devices and controlling the devices.
In regards to claim 12, Diemunsch as modified by Hoffman discloses the system according to claim 11, that fails to explicitly teach a system wherein said injection module is incorporated within a separate independent housing from said detection module, said computational module, and said user interface, and comprises a handheld instrument. However, Tashiro teaches that it is known to provide a system wherein said injection module 14 is incorporated within a separate independent housing from said detection module 15, said computational module 22, and said user interface 21, and comprises a handheld instrument 31 (see at least fig. 1 and par 0033-0036). Therefore, since Diemunsch teaches a system that can be modular and include a handheld instrument 168 (see at least fig. 1), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said injection module, as taught by Diemunsch is incorporated within a separate independent housing, as taught by Tashiro, from said detection module, said computational module, and said user interface, and comprises a handheld instrument as taught by Diemunsch in order to provide a system that is modular. Doing so would facilitate replacement of discrete elements in the event of malfunction and/or replacement.
In regards to claim 13, Diemunsch as modified by Hoffman discloses the system according to claim 12, that fails to explicitly teach a system wherein said handheld instrument is a flexible endoscope.  However, Tashiro teaches that it is known to provide a system wherein said handheld instrument is a flexible endoscope (see at least fig. 1 and par 0033). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein said handheld instrument is a flexible endoscope as taught by Tashiro since an endoscope is known type of cannula. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diemunsch (‘300) in view of Hoffman (‘550) further in view of Bennett-Guerrero (US 2012/0323091).
Diemunsch as modified by Hoffman discloses a system, as described above, that fails to explicitly teach a system wherein the user interface is a smartphone with a corresponding software application that communicates at least with the computational module. 
However, Bennett-Guerrero teaches that it is known to provide a system wherein the user interface is a smartphone 20 with a corresponding software application that communicates at least with the computational module (see at least figs. 1 & 3; par 0508-0513 & 0655). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Diemunsch as modified by Hoffman wherein the user interface is a smartphone with a corresponding software application that communicates at least with the computational module as taught by Bennett-Guerrero since such a modification would amount to applying a known technique (i.e. as taught by Bennett-Guerrero) to a known device (i.e. as taught by Diemunsch) ready for improvement to achieve a predictable result such as alternatively providing the system in separate devices or as an integral, unitary device (see par 0511 of Bennett-Guerrero)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above.
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant contends that Diemunsch fails to disclose a system injection module configured for injecting or insufflating a test gas from a gas container to a hollow organ of a body cavity using an injection tubing. The Office respectfully traverses. For example, the Diemunsch discloses an injection tubing (158, 160) that is fully capable of injecting or insufflating a test gas from a gas container to a hollow organ of a body cavity through a cannula 162 (see at least fig. 4 and par 0093).
Applicant contends that there is no control of the pressure in the hollow organ and no control of gas flow into the hollow organ. The Office respectfully disagrees. For example, Diemunsch clearly discloses the claimed features including control of the pressure and gas flow in the hollow organ (see at least fig. 4 and par 0082-0083 & 0092-0093). 
Applicant contends that there is no suggestion in Diemunsch in utilizing a computational module to communicate with both an injection and detection module. For example, contrary to the Applicant’s assertion, the Office submits that Diemunsch clearly teaches utilizing a computational module to communicate with both an injection and detection module as explained at least at fig. 4 and in par 0082-0083 thereof. For example, Diemunsch teaches that “[o]n the basis of the measuring values transmitted from the sensor 116 [which determines the quantity and the pressure of the insufflation gas 16] to the control device 90, the latter can control the quantity of the insufflation gas 16 conveyed to the body cavity 18” (see par 0083). Furthermore, Diemunsch further teaches that “[i]f more insufflation gas 16 is pumped to the body cavity 18, the withdrawal pump 68 correspondingly increases its delivery rate, and vice versa” (see par 0083). 
In view of the foregoing, the rejections over at least Diemunsch are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791